         Case 1:18-cv-00443-LY Document 24 Filed 12/13/18 Page 1 of 1




                          THE UNITED STATES DISTRICT COURT                               20180EC 13   PM 3:2U
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

JONATHAN LANGLEY                                  §
     Plaintiff                                    §
                                                  §
V.                                                §            CASE NO. 1:18-CV-00443-LY
                                                  §
INTERNATIONAL BUSINESS MACHINES                   §
CORPORATION                                       §
     Defendant                                    §




                ORDER GRANTING PLAINTIFF'S MOTION FOR LEAVE

       CAME ON to be heard Plaintiff Jonathan Langley's to File Exhibit Under Seal at request

of Defendant International Business Machines Corporation. After considering said motion and

the response of Plaintiff, if any, the Court is of the opinion that the Motion should be granted.

       It is therefore, ORDERED, ADJUDGED AND DECREED that Plaintiff Jonathan

Langley's Motion is GRANTED and Exhibit        3 to   Document 21 shall be filed under seal.

        SIGNED                day   o2O18.
